Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 14, 2016

The Court of Appeals hereby passes the following order:

A16I0104.  SENIOR LIFE INSURANCE COMPANY v. HOLLAND
     INSURANCE GROUP, LLC, et al.

      Holland Insurance Group, Global Premier Benefits, LLC, and William A.
Holland filed a declaratory judgment action against Senior Life Insurance Company,
seeking the payment of commissions under an agent agreement entered into by the
parties. Senior Life Insurance Company filed a motion for summary judgment, and
the plaintiffs filed a motion for partial summary judgment. The trial court denied
Senior Life Insurance Company’s motion and granted the plaintiffs partial summary
judgment. Senior Life Insurance Company appeals the trial court’s order.
      Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or
as to any party is reviewable by direct appeal. City of Demorest v. Town of Mt. Airy,
282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App. 826,
827-28 (386 SE2d 884) (1989). We will grant a timely application for interlocutory
appeal if the order complained of is subject to direct appeal and the applicant has not
otherwise filed a timely notice of appeal. Spivey v. Hembree, 268 Ga. App. 485, 486
n.1 (602 SE2d 246) (2004). Accordingly, this interlocutory application is hereby
GRANTED. The applicant shall have ten days from the date of this order to file a
notice of appeal in the trial court. If the applicant has already filed a notice of appeal
from the order at issue here, it need not file a second notice. The clerk of the trial
court is directed to include a copy of this order in the record transmitted to the Court
of Appeals.
Court of Appeals of the State of Georgia
                                     01/14/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.